Case 2:20-cv-08708-DMG-PD Document 13 Filed 10/15/20 Page 1 of 3 Page ID #:366



     Milord A. Keshishian, SBN 197835
 1   milord@milordlaw.com
     Stephanie V. Trice, SBN 324944
 2   stephanie@milordlaw.com
 3
     Kelsey M. Schultz, SBN 328159
     kelsey@milordlaw.com
 4   MILORD & ASSOCIATES, P.C.
     10517 West Pico Boulevard
 5   Los Angeles, California 90064
     Tel: (310) 226-7878
 6   Fax: (310) 226-7879
     Attorneys for Plaintiff
 7   POCKETBOOK INT’L SA
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   POCKETBOOK INT’L SA;          ) Case No.: 2:20-cv-8708 DMG (PDx)
12                                 )
                Plaintiff,         ) STIPULATION RE TIME TO
13                                 ) RESPOND TO COMPLAINT BY NOT
14              vs.                ) MORE THAN 30 DAYS (L.R. 8-3)
                                   )
15
     DOMAIN ADMIN/SITETOOLS, INC.; )
16   and PHILIP ANCEVSKI aka FILIP ) Response Date: October 30, 2020
17   ANCEVSKI;                     )
                                   )
18                                 )
19              Defendants.        )
                                   )
20
21
22         This stipulation is entered into by and between Plaintiff Pocketbook International
23   SA (“Pocketbook”) and Defendants Sitetools, Inc. incorrectly named as Domain
24   Admin/Sitetools, Inc.; and Philip Ancevski aka Filip Ancevski (collectively,
25   “Defendants”), as follows:
26         WHEREAS, on September 22, 2020, Plaintiff filed its Complaint in the above-
27   referenced matter;
28         WHEREAS, Plaintiff filed proofs of service for Defendants averring personal

                                                -1-
                STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO
                       COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
Case 2:20-cv-08708-DMG-PD Document 13 Filed 10/15/20 Page 2 of 3 Page ID #:367




 1   service on September 24, 2020 (ECF Nos. 11 and 12);
 2         WHEREAS, Defendant Ancevski denies that either Defendant has been personally
 3   served in this action;
 4         WHEREAS, on October 9, 2020, Defendants’ counsel requested and received
 5   service of process on behalf of both Defendants’ via email with electronic link to the
 6   service documents;
 7         WHEREAS, under Rule 4 of the Federal Rules of Civil Procedure, Defendants’
 8   response is due on or before either October 15, 2020, or October 30, 2020;
 9         WHEREAS, pursuant to Central District Local Rule 8-3, the Parties may Stipulate
10   to an extension of time within which to respond to the complaint in an action by not more
11   than thirty (30) days without approval from the Court.
12         NOW, THEREFORE, Defendants and Pocketbook stipulate that Domain
13   Admin/Sitetools, Inc. and Philip Ancevski shall have until October 30, 2020, to respond
14   to the Complaint.
15
16   Dated: October 14, 2020                      MILORD & ASSOCIATES, P.C.
17                                                /s/ Milord A. Keshishian
18                                                Milord A. Keshishian
                                                  Attorneys for Plaintiff
19
                                                  POCKETBOOK INT’L SA
20
21
     Dated: October 14, 2020                      LOZA & LOZA, LLP
22
23
                                                  /s/ Mike Rodenbaugh
24                                                Mike Rodenbaugh
                                                  Attorneys for Defendants
25                                                SITETOOLS, INC.; and
26                                                PHILIP ANCEVSKI
27
28

                                                 -2-
                 STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO
                        COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
Case 2:20-cv-08708-DMG-PD Document 13 Filed 10/15/20 Page 3 of 3 Page ID #:368




 1                         Attestation Pursuant to L.R. 5-4.3.4(a)(2)(i)
 2
           I hereby attest that all other signatories listed, and on whose behalf the filing is
 3
     submitted, concur in the filing’s content and have authorized the filing.
 4
 5   Dated: October 14, 2020                        MILORD & ASSOCIATES, P.C.
 6
                                                    /s/ Milord A. Keshishian
 7                                                  Milord A. Keshishian
 8
                                                    Attorneys for Plaintiff
                                                    POCKETBOOK INT’L SA
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
                 STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO
                        COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
